UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-6952
TYRONE CHRISTOPHER JAMES,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
             J. Frederick Motz, Chief District Judge.
                    (CR-95-489, CA-99-3613)

                  Submitted: November 22, 2000

                      Decided: December 7, 2000

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Reversed and appeal dismissed by unpublished per curiam opinion.


                             COUNSEL

Tyrone Christopher James, Appellant Pro Se. Jamie M. Bennett,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. JAMES
                               OPINION

PER CURIAM:

  Tyrone C. James appeals the district court’s denial of his 28
U.S.C.A. § 2255 (West Supp. 2000) motion. Because we find that
James untimely filed his notice of appeal, we lack jurisdiction to
address the merits of James’ appeal.

   The district court’s final order was entered on December 1, 1999.
On June 9, 2000, James filed a letter dated June 4, stating that he had
filed a notice of appeal on December 8, 1999, and had not yet heard
anything about his appeal. On June 14, 2000, the district court appeals
clerk sent James a letter, stating that the court had not received a
notice of appeal and that James should either forward documentation
that a notice of appeal was filed or file a notice of appeal along with
a motion for extension of time in which to appeal. On June 26, 2000,
James filed a notice of appeal dated June 22. On the same date, he
also filed a motion for an extension of sixty days in which to file an
appeal, attaching a notice of appeal dated December 8, 1999. The dis-
trict court granted the motion to extend in a margin order dated July
7, 2000.

   Because the United States is a party to this action, James’ notice
of appeal was due within sixty days after entry of the judgment
appealed from. Fed. R. App. P. 4(a)(1)(B). Thus, James’ notice of
appeal had to be filed by January 31, 2000. However, James did not
file a notice of intent of appeal until, at the earliest, June 4, 2000, by
his letter seeking information regarding his allegedly previously filed
appeal. Thus, unless James’ time to appeal was properly extended, his
notice of appeal was untimely filed.

   Compliance with the strict requirements of Rule 4(a)(1) is manda-
tory and jurisdictional. See Budinich v. Becton Dickinson & Co., 486
U.S. 196, 203 (1988). The Federal Rules of Appellate Procedure per-
mit a district court to extend the time for appeal in certain limited cir-
cumstances. However, expiration of the time limits for these
exceptions deprives the district court of jurisdiction over the case. See
Hensley v. Chesapeake & O. Ry., 651 F.2d 226, 228-29 (4th Cir.
1981).
                        UNITED STATES v. JAMES                         3
   Federal Rule of Appellate Procedure 4(a)(5) allows an extension
where the party so moves no later than thirty days after the time pre-
scribed by Rule 4(a) expires and where that party shows excusable
neglect or good cause. Under this Rule, James’ time to file a motion
for extension of time expired on March 1, 2000 (thirty days after
James’ initial sixty-day appeal period expired). James did not file his
motion until over three months later. Thus, the district court had no
discretion to grant an extension of time based on Rule 4(a)(5). See
Shah v. Hutto, 722 F.2d 1167, 1168 (4th Cir. 1983).

   The only other way James could secure an extension would be
under Fed. R. App. P. 4(a)(6), which addresses the situation in which
a party fails to receive notice of an appealable order. This Rule does
not apply to James, however, because he does not deny that he timely
received notice of the district court’s order dismissing his action. As
such, the court had no authority to extend his time under Rule 4(a)(6).
See Vahan v. Shalala, 30 F.3d 102, 103 (9th Cir. 1994).

   Because James was not entitled to an extension of time under either
Rule 4(a)(5) or Rule 4(a)(6), the district court abused its discretion in
granting James an extension of time in which to appeal. Therefore, we
reverse the order of the district court granting the motion for exten-
sion of time, deny a certificate of appealability, and dismiss the
appeal as untimely. We dispense with oral argument, because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                   REVERSED; APPEAL DISMISSED